Citation Nr: 9918757	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $6,472.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the Columbia, South 
Carolina Regional Office (RO).  A notice of disagreement was 
received in October 1996.  The statement of the case was 
issued in December 1996.  A substantive appeal was received 
in March 1997.


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits 
effective May 1, 1991; in the July 1991 award letter (and the 
attached VA Form 21-8768), he was informed that included in 
his award were additional benefits for his spouse, that 
pension is an income based program, and that he was obligated 
to report changes in family income and dependent status 
immediately.

2.  In Improved Pension Eligibility Verification Report 
(EVRs) received in May 1993, and June 1994, the veteran 
reported that in 1993 his spouse had received monthly 
payments from Social Security only.  Subsequent information 
received revealed that she received $7,000 in unreported 
income in 1993.  

3.  In March 1996, the RO first learned that the veteran's 
spouse had died in March 1995.   

4.  Thereafter, the RO adjusted the veteran's pension 
benefits effective February 1, 1993, creating an overpayment 
in the amount of $6,472.  

5.  The creation of the overpayment was the result of the 
veteran's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining a higher amount of VA benefits than he was 
entitled.



CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $6,472 
of the veteran's improved pension benefits is precluded by a 
finding of misrepresentation on the part of the veteran.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.965(b)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the record reveals that in a July 1991 RO 
decision, the veteran was awarded VA improved pension 
benefits effective May 1, 1991.  In a July 1991 award letter 
(and attached VA Form 21-8768), the veteran was informed that 
included in the award were benefits for his spouse, and that 
he was to notify the RO immediately if there was any change 
in the number or status of his dependents.  Further, he was 
notified that his rate of pension was directly related to his 
family income, that adjustments must be made whenever this 
income changes, and that as such, he must notify VA 
immediately of any changes in income.  

In an Eligibility Verification Report (EVR) received in June 
1992, the veteran reported, among other things, that his 
spouse was to have no income other than Social Security 
benefits through April 1993.  In EVRs received in May 1993 
and June 1994, the veteran confirmed that his spouse had no 
income in 1993, other than Social Security benefits.  

However, in early 1996, it was discovered that the veteran's 
spouse had received $7,000 in unreported earnings in 1993.  
As such, the RO proposed, in a February 1996 letter, to 
terminate the veteran's pension benefits effective February 
1, 1993 (see 38 U.S.C.A. § 5112(b)(4) (West 1991).  
Thereafter, in March 1996, it was learned through a report of 
contact that the veteran's spouse had died in March 1995.  
Therefore, the RO, in a March 1996 letter, proposed to reduce 
the veteran's pension benefits from $421 to $213 per month 
effective April 1, 1995 (see 38 U.S.C.A. § 5112(b)(2) (West 
1991).  

Thereafter, the retroactive termination and then adjustment 
of benefits created the overpayment in question.  
Essentially, the RO terminated the veteran's pension benefits 
effective February 1, 1993, and then reinstated these 
benefits (at the adjusted rate) effective February 1, 1994.  
The Board notes that the veteran has not disputed the 
creation, to include the amount, of the overpayment.  

A Financial Status Report (FSR) received from the veteran in 
May 1996 was construed to be a request for a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in August 1996, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that the veteran's actions (i.e. failure to report his 
spouse's income or to timely report her death) amounted to 
misrepresentation, and noted that such a finding precluded 
the granting of the request for a waiver of the overpayment.  

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted.  They contend that, while the veteran acknowledges 
that he was at fault in the creation of the debt, there was 
never an attempt on his behalf to commit fraud or 
misrepresentation.  They contend that the veteran was not 
adequately advised to notify VA of unexpected changes of 
circumstances.  Further, they contend that he is financially 
unable to repay the debt due to an extremely limited income, 
and that to require him to do so would result in severe 
financial hardship.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist:  
(1) fraud, (2) misrepresentation, or, (3) bad faith. 
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(1998).  For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. 
§§ 1.962(b), 1.965(b)(2) (1998).

As noted above, the veteran and his representative contend 
that the veteran was not adequately advised of his duty to 
notify VA of unexpected changes of circumstances.  However, 
the veteran was clearly notified, in the July 1991 award 
letter, that his pension award was based on his family's 
income, that he was awarded additional benefits for his 
spouse, and that he must immediately notify VA of any changes 
in income and/or dependent status.  Despite this clear 
notification by the RO, the veteran deliberately failed to 
indicate that his spouse received an additional $7,000 in 
income in 1993 despite at least two opportunities to do so 
(in the EVRs submitted in 1993 and 1994), and failed to 
report the death of his spouse until about one year later.  
However, in the meantime, he continued to receive benefits 
based on Social Security income only, and continued to 
receive the additional pension benefits for his spouse for 
about a year after she had died.  

The Board finds that the veteran willfully misrepresented a 
material fact (his spouses income) and willfully failed to 
disclose a material fact (his spouse's death), with the 
intent of retaining a higher amount of VA benefits than he 
was entitled.  Waiver of recovery of the indebtedness is thus 
precluded by law in accordance with 38 U.S.C.A. § 5302(c) 
(West 1991) and 38 C.F.R. § 1.965(b) (1998).  As such, any 
financial hardship caused by a collection of the debt is not 
for consideration.  38 C.F.R. § 1.965(b) (1998).  

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The veteran's 
misrepresentation is shown by a preponderance of the 
evidence.  




ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

